Case 2:20-cv-02643-JDT-cgc Document 6 Filed 11/10/20 Page 1 of 2               PageID 18




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

JEROME MICHAEL HIGHTOWER,                    )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 20-2643-JDT-cgc
                                             )
SHELBY COUNTY CORRECTIONS                    )
CENTER, ET AL.,                              )
                                             )
       Defendants.                           )


           ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
      IN FORMA PAUPERIS AFFIDAVIT OR PAY THE $400 CIVIL FILING FEE


       On, August 21, 2020, Plaintiff Jerome Michael Hightower filed a pro se civil

complaint. (ECF No. 1.) At the time, Hightower was incarcerated at the Shelby County

Corrections Center in Memphis, Tennessee. The Court issued an order on August 24, 2020,

granting Hightower’s motion for leave to proceed in forma pauperis and assessing the $350

civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 4.) However, on November 9, 2020, Hightower notified the

Clerk he had been released and provided his new address. (ECF No. 5.)

       Under the PLRA, a prisoner bringing a civil action must pay the full filing fee. The

statute merely provides the prisoner the opportunity to pay the fee in monthly installments.

28 U.S.C. § 1915(b). However, in this case, no part of the filing fee was paid prior to

Hightower’s release. Under these circumstances, the Sixth Circuit has held “the obligation
Case 2:20-cv-02643-JDT-cgc Document 6 Filed 11/10/20 Page 2 of 2                     PageID 19




to pay the remainder of the fees is to be determined solely on the question of whether the

released individual qualifies for pauper status.” McGore v. Wrigglesworth, 114 F.3d 601,

613 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013).

       Hightower must either renew his pauper status or pay the entire civil filing fee.

Therefore, he is ORDERED to submit, on or before December 1, 2020, either a properly

completed and signed non-prisoner in forma pauperis affidavit or the entire $400 filing

fee.1 The Clerk shall mail Hightower a copy of the non-prisoner in forma pauperis affidavit

form along with this order.

       Failure to comply with this order in a timely manner will result in denial of leave to

proceed in forma pauperis and the dismissal of this action without further notice, pursuant

to Federal Rule of Civil Procedure 41(b), for failure to prosecute.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the August 24 order. If Hightower does not renew his
pauper status he will be responsible for the entire $400 fee.

                                                2
